Memorandum: We conclude that, by accepting employment as a school instructor and entering into a collective bargaining agreement as a result of his membership in the union representing him, petitioner waived any right to be credited for seniority in the tenure area of teacher (see Matter of Dietz v Board of Educ. of Rochester City Sch. Dist., 98 AD3d 1251 [2012]; Matter of Wiener v Board of Educ. of E. Ramapo Cent. School Dist., 90 AD2d 832, 833 [1982], appeal dismissed 58 NY2d 1115 *1261[1983]). Present — Scudder, P.J., Smith, Fahey, Lindley and Martoche, JJ.